Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15, in the reply filed on February 16, 2021 is acknowledged. Applicant has cancelled Claims 16-20. Applicant elected polymers from three monomers grafted onto caprolactam. Applicant elected as monomers 1,6-hexanediol diacrylate, isobornyl acrylate, hydroxyethyl methacrylate. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9, 12-15, and 22 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,740,911. 
Although the claims at issue are not identical, they are not patentably distinct from each other because US’911 discloses applying three layers (termed primer/basecoat/clearcoat), clm. 1-2, over a electrodeposited primed substrate. clm.4.  The layers a cured simultaneously. Clm.1.
Although the claim refers to a primer, the term primer refers to the layers adjacent the substrate. See [0003] (“Typically, the steel is treated with a rust-proofing phosphate layer, then a cathodic electrocoat primer for additional corrosion protection is applied.”) (bolded for emphasis). During examination, Examiner considers any layer above the primer is a basecoat.  See e.g. Yokoyama et al. at Abs.; [0003] (disclosing utilizing the same composition for basecoats and primers).

The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer with particular MW and hydroxyl content) which would result in the claimed property (1) mottling of less than 4 measured at 15 degrees from specular reflection; 2) strike-in less than about 5.5 measured as a difference in Ln values, 3) Gardner-Holdt Viscosity from about T-W at 25C). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hazan product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Claims 1-15, and 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. U.S. Patent No. 7,740,911 in view of Johnson et al. (US 2007/0190311; Johnson). 
US’911 discloses the use of caprolactone modified branched acrylic polymers for use in automotive 3C1B multilayers, as discussed above. Abs.; [0013]. Similarly to US’911, the branched acrylic polymer has MW of 10,000-150,000 g/mol and hydroxyl content of 1-65 wt.%. [0051]. The branched acrylic is made from a cyclic lactone, caprolactone, and is reacted with two types of ethylenically unsaturated monomers. [0053]. At least one monoacrylic monomer, at least one diacrylic monomer, and at least one monomethacrylic monomer. Id. The monomer mixture contains no more than 30% by weight diacrylic and/or dimethacrylic monomers in total [0063].

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of US’911 and utilize the branched acrylic polymers of Johnson. Johnson discloses that the polymers are suitable for use in multilayer coatings of automobiles and results in good film builds. [0044]. 
The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer with particular MW and hydroxyl content) which would result in the claimed property (1) mottling of less than 4 measured at 15 degrees from specular reflection; 2) strike-in less than about 5.5 measured as a difference in Ln values; 3) Gardner-Holdt Viscosity from about T-W at 25C; 4) theoretical Tg of about 60-70C). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hazan product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Re Claims 10, 12, 23, 24: US’911/Johnson discloses that the branched acrylic polymer has a weight solids of the resulting polymer solution was 65.8% and the Gardner-Holdt viscosity (ASTM D1545-98) measured at 25.degree. C. was X. Weight average molecular weight of the polymer was 37690 and polydispersity was 11, determined by GPC. [0141]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hazan et al. (US 2007/0082211; Hazan; cited in IDS). Examiner presents Yokohama (US 2012/0208020; Yokohama) as evidence of the interchangeability of the terms primer/basecoat.
Re Claims 1, 7-9, 13-14: Hazan discloses a method for forming a multilayer coating on an automotive substrate. [0018]. The substrate comprises a primer layer (termed e-coat 10), a basecoat 
Although the reference refers to a primer, the term primer refers to the layers adjacent the substrate. See [0003] (“Typically, the steel is treated with a rust-proofing phosphate layer, then a cathodic electrocoat primer for additional corrosion protection is applied.”) (bolded for emphasis). During examination, Examiner considers any layer above the primer (e.g. electrodeposited primer) is a basecoat.  See e.g. Yokoyama et al. at Abs.; [0003] (disclosing utilizing the same composition for basecoats and primers).
The basecoat composition, 12, has a film forming binder, a solvent, pigments, [0050], and 40-95% by weight based on the weight of the binder of a caprolactone modified branched acrylic polymer. [0010-11; 31].  The acrylic polymer has a molecular weight in the range of 10,000 to 150,000 g/mol. [0031]. The hydroxyl monomer content is in the range of about 1-65 wt. %. Id. 

The examiner notes that the basecoat has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer containing binder in the concentrations claimed) which would result in the claimed property (mottling of less than 4 measured at 15 degrees from specular reflection). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hazan product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 
	
Re Claim 2: The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer) which would result in the claimed property (strike-in less than about 5.5 measured as a difference in Ln values). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed 

	Re Claims 3-5: The cyclic lactone, caprolactone, [0044], is reacted with two types of ethylenically unsaturated monomers. [0056]. At least one monoacrylic monomer, at least one diacrylic monomer, and at least one monomethacrylic monomer. Id. The monomer mixture contains no more than 30% by weight diacrylic and/or dimethacrylic monomers in total [0056].

Re claim 6: Hazan selects the acrylate monomer from isobornyl acrylate. [0062]. The second methacrylate monomer chosen from 1.6-hexanediol diacrylate. [0063]. 

Re Claim 10: Hazan discloses a polydispersity of 11. [0133]. 

Re Claim 11: The examiner notes that the acrylic polymer has a similar composition as claimed by applicant, (i.e. cyclic lactone modified branch acrylic polymer comprising the monomers discussed in the instant spec.) which would result in the claimed property (theoretical Tg of 60-70C.). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Hazan product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). 

Re Claim 12: Hazan discloses the weight solids of the resulting polymer solution was 65.8% and the Gardner-Holdt viscosity (ASTM D1545-98) measured at 25.degree. C. was X.

Re Claim 15: Hazan discloses utilizing a crosslinking agent. [0016]. 



Re Claim 22: The acrylic polymer has a molecular weight in the range of 10,000 to 150,000 g/mol. [0031].

Re Claim 23: Hazan discloses a polydispersity of 11. [0133].

Re Claim 24: Hazan discloses the polymer solution has weight solids of 65.8%. [0132].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712